Per Curiam,
The claim of the appellant against the estate of her mother-in-law, disallowed by the court below, was for six years’ services as housekeeper, servant and nurse, at $25 *61per week. In disallowing it the learned auditing- judge properly said: “Whether her claim be considered separately as that of a housekeeper, servant or nurse, or collectively in these various capacities, the presumption is that they were services based upon fixed prices, payable at fixed periods; the presumption further is that the claimant demanded her wages and that they were paid. ,.....The claim is not only a belated one, but the evidence is so vague and indefinite as to the actual time services were rendered, keeping in mind that at some times she took care of her own house, that rejection is mandatory.”
Appeal dismissed at appellant’s costs.